                                         Case 3:20-cv-00734-WHA Document 144 Filed 08/24/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GABY’S BAGS, LLC,                                   Case No. 20-cv-00734-WHA (TSH)
                                   8                    Plaintiff,
                                                                                             DISCOVERY ORDER
                                   9             v.
                                                                                             Re: Dkt. Nos. 133, 134, 135
                                  10     MERCARI, INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          As the Court previously observed, the parties are having difficulty raising discovery

                                  14   disputes in an appropriate way. See ECF No. 118 (“The parties need to do better than this.”). This

                                  15   unfortunate trend continues. In ECF No. 133, Mercari moves to compel responses to its requests

                                  16   for admission (“RFAs”). The letter brief attaches more than 400 pages of exhibits, including

                                  17   Mercari’s interrogatories (“rogs”), Gaby’s Bags’ responses to the rogs, Mercari’s requests for

                                  18   production (“RFPs”), Gaby’s Bags’ responses to the RFPs, a draft protective order, Gaby’s Bags’

                                  19   RFPs to Mercari, Mercari’s responses to Gaby’s Bags’ RFPs, Mercari’s entire document
                                       production in this case, Gaby’s Bags’ supplemental responses to Mercari’s interrogatories, and
                                  20
                                       Gaby’s Bags’ supplemental responses to Mercari’s RFPs – hundreds of pages of documents that
                                  21
                                       are totally irrelevant to the RFAs at issue in the letter brief. They are all lumped together, along
                                  22
                                       with the letter brief, as one document on ECF. Even to find Gaby’s Bags’ supplemental responses
                                  23
                                       to the RFAs requires manually scrolling through hundreds of pages of exhibits that should not
                                  24
                                       have been filed. ECF No. 134 (concerning Mercari’s RFPs) is something of a mystery. It is one
                                  25
                                       document that is 96 pages long. The letter brief and proposed protective order make sense, but
                                  26
                                       then follow nearly 70 pages of Mercari’s objections to Gaby’s Bags’ RFPs, which is the opposite
                                  27
                                       of the discovery at issue. Indeed, ECF No. 134 attaches only irrelevant discovery responses; to
                                  28
                                         Case 3:20-cv-00734-WHA Document 144 Filed 08/24/20 Page 2 of 4




                                   1   find the relevant ones, the Court must roam through the 400+ pages of exhibits attached to ECF

                                   2   No. 133. The parties repeat this in ECF No. 135, which is a letter brief about Mercari’s

                                   3   interrogatories that attaches, once again, the enormous and irrelevant objections Mercari asserted

                                   4   to Gaby’s Bags’ RFPs and omits the relevant discovery materials (Mercari’s rogs and Gaby’s

                                   5   Bags’ responses) that the Court needs to rule on the letter brief, which are again buried somewhere

                                   6   within ECF No. 133. These ECF filings are a disaster, and the Court orders the parties never to do

                                   7   anything like this again.
                                              For the RFAs, Gaby’s Bags has sufficiently answered RFAs 9, 10, 20, 21, 22, 30, 34, 39,
                                   8
                                       43, 44, 46, 47, 48, 49 and 50. The amended responses to RFAs 40 and 42 are inadequate. If the
                                   9
                                       fact was true part of the time, but not all of the time, Gaby’s Bags must admit the time periods
                                  10
                                       when it was true; it’s not good enough to say it wasn’t true at every moment in time. See Fed. R.
                                  11
                                       Civ. Proc. 36(a)(4) (“when good faith requires that a party qualify an answer or deny only a part of
                                  12
Northern District of California




                                       a matter, the answer must specify the part admitted and qualify or deny the rest”). The Court
 United States District Court




                                  13
                                       orders Gaby’s Bags to amend its answers to RFAs 40 and 42 and to answer the remainder of
                                  14
                                       Mercari’s RFAs within 14 days. The RFAs are relevant, easily understood, and not difficult to
                                  15
                                       answer, and all of Gaby’s Bags’ objections are overruled. For some of the RFAs a truthful answer
                                  16
                                       may be that Gaby’s Bags doesn’t know the answer.
                                  17
                                              For the RFPs, Gaby’s Bags has asserted privilege and work product objections in response
                                  18
                                       to RFPs 1-5, so it must produce a privilege log. See Fed. R. Civ. Proc. 26(b)(5). The Court orders
                                  19
                                       Gaby’s Bags to do so within 14 days. Gaby’s Bags’ RFP responses are deficient because they just
                                  20
                                       consist of objections but do not state what, if anything, Gaby’s Bags is producing or whether any
                                  21
                                       responsive materials are being withheld on the basis of each of Gaby’s Bags’ objections. See Fed.
                                  22
                                       R. Civ. Proc. 34(b)(2)(B), (b)(2)(C). The July 15, 2020 supplemental responses to RFPs 4, 6, 10,
                                  23   and 16 do not solve this problem because it is unclear if there are no responsive documents or if
                                  24   Gaby’s Bags is refusing to produce them. However, the amended responses to RFPs 9, 11, 12, 13,
                                  25   14, 15 and 20 are sufficient. In addition, the Court overrules all of Gaby’s Bags’ objections based
                                  26   on time frame, scope, timing, vagueness or ambiguity, or that Gaby’s Bags’ is entitled not to
                                  27   produce documents because it thinks Mercari is stonewalling in discovery. The Court does not
                                  28   overrule Gaby’s Bags’ objections based on overbreadth, undue burden, or relevance because in the
                                                                                        2
                                         Case 3:20-cv-00734-WHA Document 144 Filed 08/24/20 Page 3 of 4




                                   1   joint discovery letter brief, Mercari made no arguments that any of its RFPs seek relevant and

                                   2   proportional discovery. The Court orders Gaby’s Bags to serve amended RFP responses (other

                                   3   than for RFPs 9, 11-15 and 20) within 14 days.

                                   4           As to a protective order in this action, the Court orders the parties to meet and confer and

                                   5   within seven days to file either (a) a stipulated protective order, or (b) joint letter brief, not to

                                   6   exceed five pages, setting forth each side’s views on the appropriate form of protective order and

                                   7   attaching Mercari’s proposed form of order as exhibit 1 and Gaby’s Bags’ proposed form of order
                                       as exhibit 2.
                                   8
                                               For the rogs, a major dispute is how to count them. Mercari cites the correct legal
                                   9
                                       standard, which is that regardless of how an interrogatory is drafted, courts treat subparts
                                  10
                                       collectively as one interrogatory if they are logically and factually subsumed within the same
                                  11
                                       primary subject. Mercari argues that its rogs 1-15 are each just one rog. Gaby’s Bags argues that
                                  12
Northern District of California
 United States District Court




                                       rogs 1-15 amount to 25 separate rogs.
                                  13
                                               The Court agrees with Gaby’s Bags that rog 1 is three rogs because rog responses, RFP
                                  14
                                       responses and RFA responses are different primary subjects. Rog 2 is three rogs for the same
                                  15
                                       reason. On its own, the Court would conclude that rog 3 (“[i]dentify the documents,
                                  16
                                       communications, and ESI upon which you base your Answer and defense(s) to the Counterclaim”)
                                  17
                                       is a bunch of interrogatories. However, Gaby’s Bags did not make a numerosity objection to rog 3
                                  18
                                       and does not argue in the letter brief that rog 3 counts as more than one rog.
                                  19
                                               Gaby’s Bags argues that rog 5 (“[i]dentify the facts, documents, communications, and ESI
                                  20
                                       that evidence, refute, and/or support Mercari’s Answer, defenses, and/or Counterclaim”) is two
                                  21
                                       interrogatories. Mercari’s answer, affirmative defenses, and counterclaim (ECF No. 7) consist of
                                  22
                                       admissions and denials, nine affirmative defenses (failure to state a claim, complaint is barred by
                                  23   contract, arbitration, choice-of-law provision, economic loss rule, limitation of liability,
                                  24   indemnification, waiver and consent, statute of limitations and laches), and a counterclaim. On its
                                  25   own, the Court would treat all the admissions and denials as one primary subject, and the nine
                                  26   affirmative defenses as nine primary subjects because they all seem discrete from each other. (The
                                  27   counterclaim largely repeats allegations in the affirmative defenses, so does not add another
                                  28   primary subject.) However, the Court will not order relief that no one asked for. Gaby’s Bags
                                                                                            3
                                         Case 3:20-cv-00734-WHA Document 144 Filed 08/24/20 Page 4 of 4




                                   1   asks that rog 5 be counted as two rogs, and the Court will do so since it is at least two.

                                   2          Rog 7 is one rog because everything it asks about relates to the primary subject of contract

                                   3   formation. The Court agrees that rog 8 is two rogs because the performance and termination of the

                                   4   contract are different primary subjects. Rogs 13, 14 and 15 are each one interrogatory because

                                   5   they each ask about one type of damage caused by Mercari’s alleged conduct. Accordingly, with

                                   6   rog 19, Mercari is at 25 interrogatories.

                                   7          The Court overrules the following of Gaby’s Bags’ objections to rogs 1-19: that they are
                                       vague or ambiguous, that any terms are undefined and therefore not understandable, that it is not
                                   8
                                       clear what the rogs are asking, that Gaby’s Bags is entitled to refuse to answer them because it
                                   9
                                       thinks Mercari is stonewalling in discovery, that the time period covered by the rogs is overbroad,
                                  10
                                       that they are unduly burdensome, that discovery is ongoing, and that Gaby’s Bags need not answer
                                  11
                                       contention rogs. The Court orders Gaby’s Bags to serve amended responses to rogs 1-19 within
                                  12
Northern District of California
 United States District Court




                                       30 days.
                                  13
                                              IT IS SO ORDERED.
                                  14

                                  15
                                       Dated: August 24, 2020
                                  16

                                  17
                                                                                                     THOMAS S. HIXSON
                                  18                                                                 United States Magistrate Judge

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          4
